Exhibit McCLATCHY REPORTS THIRD QUARTER 2009 EARNINGS · Earnings per share for the quarter were 28 cents and adjusted earnings from continuing operations (1) were 13 cents per share · Cash expenses were down by 29.4% from third quarter 2008 excluding restructuring-related charges · Operating cash flow increased from third quarter 2008 excluding restructuring-related charges SACRAMENTO, Calif., Oct.15, 2009 – The McClatchy Company (NYSE-MNI) today reported net income from continuing operations in the third quarter of 2009 of $23.6 million, or 28 cents per share, compared to $4.2 million, or 5 cents per share, in the 2008 quarter. Adjusted earnings from continuing operations(1) were $11.0 million, or 13 cents per share, in the third quarter of 2009 after excluding the unusual items discussed below, compared to $10.4 million, or 13 cents per share, reported in the third quarter of 2008. The company noted that its adjusted earnings in the third quarter of 2009 were negatively impacted by a refinement to its projected annual tax rate. The Company’s tax rate in the third quarter of 2009 was 61.8%. Unusual items affecting the third quarter results from continuing operations in each year are discussed below and are included in adjusted earnings from continuing operations.(1) Revenues in the third quarter of 2009 were $347.4 million, down 23.1% from the third quarter of 2008.Advertising revenues were $266.1 million, down 28.1% from 2008, and circulation revenues were $69.0 million, up 6.7%.Online advertising revenues grew 3.1% in the third quarter of 2009 and were 17.6% of total advertising revenues compared to 12.2% of total advertising revenues in the third quarter of 2008. Cash expenses, excluding severance associated with restructuring plans, declined $105.5 million, or 29.4% from the 2008 quarter.Operating cash flow, a non-GAAP measure, was $94.4 million, up 1.3% (non-GAAP measurements are discussed below). 1 First Nine Months Results: Income from continuing operations for the first nine months of 2009 was $27.9 million, or 33 cents per share, and was affected by the impact of the unusual items discussed below. Adjusted earnings from continuing operations(1) were $11.0 million, or 13 cents per share, in the first nine months of Income from continuing operations for the first nine months of 2008 was $23.2 million, or 28 cents per share, and was affected by the impact of the unusual items discussed below. Adjusted earnings from continuing operations (1) were $26.4 million, or 32 cents per share, in the first nine months of Revenues from continuing operations in the first nine months of 2009 were down 24.6% to $1.1 billion compared to $1.4 billion in 2008.Advertising revenues in 2009 totaled $834.5 million, down 29.3%, and circulation revenues were $206.9 million, up 4.2%. Management’s Comments: Commenting on McClatchy’s results, Gary Pruitt, chairman and chief executive officer, said, “Our advertising revenues in the third quarter showed some improvement from the second-quarter decline.Importantly, we reported growth in our online advertising revenues.Online advertising revenues were up 3.1% compared to the third quarter of 2008.Excluding employment advertising, a category that has been impacted both online and in print by the nationwide decline in jobs, online advertising revenues were up 28.4% in the quarter and up 27.2% year-to-date. “Our transition to a successful hybrid print and online company continues to advance.
